First of all, I would like
to warmly congratulate you, Sir, on your election to the
presidency of the fifty-fourth session of the General
Assembly and to wish you every success in this difficult
office.
I should also like to thank Foreign Minister Opertti for
his tireless dedication in successfully presiding over the
fifty-third session of the General Assembly.
I welcome Kiribati, Nauru and Tonga, with which
Germany has long enjoyed friendly ties, as new Members
of the world Organization.
I endorse the statement of my Finnish colleague, Tarja
Halonen, on behalf of the European Union.
This session of the General Assembly is the last in
this “century of extremes”, as the British historian Eric
Hobsbawm called the century now drawing to a close. That
is reason enough to take stock. Since its foundation, the
United Nations has greatly enhanced relations between
peoples. The development of international law, protection
of human rights, decolonization, worldwide humanitarian
and disaster aid, arousing awareness of the great problems
facing mankind, such as population growth, poverty and the
global environmental crisis — all of this would be
inconceivable without the United Nations.
There is no alternative to the United Nations
objectives and values — peace, human rights, freedom,
justice and development — and they have gained
worldwide recognition, even if, unfortunately, they are not
always respected everywhere. Nevertheless, even after more
than 50 years, there is still a long way to go before they are
universally respected and implemented. Despite all its
efforts, the international community has not yet succeeded
in ridding our planet of war, oppression, tyranny, expulsion
and grave human rights violations, including genocide. At
the close of this century, the United Nations and its
Member States are unable to fully master their core task,
namely, safeguarding peace and security. The great hope
that following the end of the East-West conflict the era of
multilateral cooperation and worldwide rule of law would
dawn has not yet come to fruition.
Today the question of peacekeeping must be
considered under conditions very different to those during
the United Nations early years. First, most conflicts today
are internal rather than international, as in earlier times.
Secondly, the role of the nation State has been
considerably relativized by the increased importance of
human rights and the globalization of the economy and
society. Against this background, the question of
peacekeeping arises more and more in an area of tension
between traditional State sovereignty and protection of
human rights.
What is to be done when entire States collapse and
the civilian population is massacred in never-ending civil
wars from all sides? What if ethnic tensions in a State are
partly provoked by criminal Governments, which then
respond with pogroms, mass expulsions and mass
murders, even genocide? Should the United Nations then
regard State sovereignty as more important than
protection of individuals and their rights? Rwanda,
Kosovo and East Timor are dramatic examples of this.
In many ways, therefore, the Kosovo conflict
represents a turning point. The international community
could no longer tolerate a State waging war against its
own people and using terror and expulsion as a political
instrument. As Secretary-General Kofi Annan said in his
brilliant and trail-blazing speech to the fifty-fifth session
of the Commission on Human Rights, no Government has
the right to use the cover of the principle of State
sovereignty to violate human rights. Non-interference in
internal affairs must no longer be misused as a shield for
dictators and murderers. The World Conference on
Human Rights in Vienna reaffirmed this in 1993, with the
approval of all United Nations Members States, with the
words:
“the promotion and protection of all human rights is
a legitimate concern of the international
community”. (Vienna Declaration and Programme
of Action, I, para. 4)
However, the Kosovo conflict also marks a change
of direction in the development of international relations.
How will the international community decide in the
future — this question has just been raised once more in
East Timor — when it comes to preventing massive
human rights violations against an entire people? Two
developments are conceivable.



A practice of humanitarian interventions could evolve
outside the United Nations system. This would be a very
problematic development. The intervention in Kosovo,
which took place in a situation where the Security Council
had tied its own hands after all efforts to find a peaceful
solution had failed, was intended to provide emergency
assistance and, ultimately, to protect the displaced Kosovo
Albanians. The unity of the European States and the
Western Alliance, as well as various Security Council
resolutions, were of crucial significance here. However, this
step, which is only justified in this special situation, must
not set a precedent for weakening the United Nations
Security Council's monopoly on authorizing the use of legal
international force. Nor must it become a licence to use
external force under the pretext of humanitarian assistance.
This would open the door to the arbitrary use of power and
anarchy and throw the world back to the nineteenth century.
The only solution to this dilemma, therefore, is to
further develop the existing United Nations system in such
a way that in the future it is able to intervene in good time
in cases of very grave human rights violations, but not until
all means of settling conflicts peacefully have been
exhausted and — this is a crucial point — within a strictly
limited legal and controlled framework.
In the twenty-first century the individual and his rights
must take a more prominent place alongside the rights of
States in the concept of security as defined by the
international community. The reform of the Security
Council, the central body for safeguarding world peace,
must be oriented towards this principle. The Security
Council is, in fact, authorized to act, and able to do so,
where peace or security are at risk due to internal
developments. This has been demonstrated by a long chain
of decisions, from the apartheid resolution to the
interventions in Iraq, Bosnia and Haiti. However, in
Rwanda, Kosovo and the Congo, decision making in the
Security Council was blocked, thus rendering it unable to
live up to its responsibilities enshrined in the United
Nations Charter, with disastrous results for the peoples in
question.
These conflicts are a pressing reason, particularly in
view of the important Millennium General Assembly, to
finally carry out the long-overdue substantial reform of the
Security Council. The Security Council must be adapted to
the new realities of the global political situation. It must
have a more representative composition and, above all, it
must be equipped to react to the crises and conflicts of
today. Reform must involve enlargement to include both
more permanent and non-permanent members, as well as a
strengthening of its decision-making powers. As the
Assembly knows, Germany has for some time now
expressed its willingness to assume more and lasting
responsibility in this connection. We stand by this
unreservedly.
In the debate on reform we must not avoid the issue
of the permanent members' right of veto, a question of
key importance for the Security Council's capability to
act. The right of veto is regarded by many as outdated in
its current form. However, it is a situation with which we
have to reckon internationally for a long time to come.
How then can decision-making in the Security Council be
made more efficient?
According to the Charter, the Security Council acts
with the mandate, and on behalf, of all United Nations
Member States. But hitherto they have not been entitled
to learn why a State has exercised its right of veto. This
is not only neither democratic nor transparent, but also
makes it easier for States to veto a draft resolution
unilaterally for national rather than international interests.
The introduction of an obligation for a State to explain to
the General Assembly why it is vetoing a draft resolution
would make it more difficult to do so and thus bring
about substantial progress towards using the right of veto
more responsibly. Why should not the General Assembly
assume more responsibility in the future, too?
A second approach to making the international
peacekeeping system more efficient would be via Chapter
VIII of the United Nations Charter, namely by
strengthening the regional security systems and
redistributing tasks and areas of responsibility among
them and the United Nations. It is becoming clear that the
regional organizations could be allocated an even greater
implementation role. This would also foster the
capabilities of regional organizations to engage in security
cooperation, as well as their collaboration with the United
Nations. However, the primacy of the Security Council
remains absolutely essential.
Without reforms in the area of peacekeeping, the
Security Council will be circumvented more and more
frequently, resulting in the erosion of the Security Council
and, ultimately, of the entire United Nations system. The
United Nations, one of civilization's greatest achievements
this century, as well as the values and principles it
represents, would thus be at risk of subsiding into
insignificance. We must prevent that.
12


The disaster in East Timor is currently demonstrating
how necessary close cooperation is between a Security
Council capable of taking action and the countries in the
region. The Security Council's mandate to send a
multilateral peacekeeping force must be fully implemented.
Indonesia must now cooperate closely with the United
Nations Mission and do everything in its power to
guarantee its success. The bloodshed must end. The victims
must be helped. Those displaced must be able to return
home safely. Germany has already provided humanitarian
and food aid. We will send a medical corps to assist the
peacekeeping troops and make further contributions towards
rebuilding the destroyed country. I am confident that our
Parliament will lend this plan its full backing.
In Africa, the Great Lakes region, the Congo and
Sierra Leone have for many years been the scene of terrible
wars, mass murders, destruction and much suffering on the
part of refugees. The Organization of African Unity (OAU)
and the Economic Community of West African States
(ECOWAS) and its Monitoring Group (ECOMOG) have
done much to contain and resolve these conflicts. However,
these organizations also need the support of the United
Nations, in Sierra Leone, in the Congo and, in particular, in
the conflict between Ethiopia and Eritrea. Both parties to
the conflict must observe the agreements concluded and
work closely together with the United Nations and the OAU
so that the peace process now begun can be brought to a
successful conclusion.
The international community must focus on the causes
rather than merely the symptoms of wars and conflicts in
the context of multilateral peacekeeping. Secretary-General
Kofi Annan rightly called for a “culture of prevention” to
be developed in order to prevent the outbreak of wars and
avert natural disasters more effectively in future.
Everyone knows how difficult the transition from the
“culture of reaction” to the “culture of prevention” will be.
It takes a lot of persuading to summon up the political and
economic will for measures intended to prevent something
which we hope will never happen. However, on financial
grounds and, above all, on humanitarian grounds, it is our
duty and responsibility to revise our thinking here. Progress
is urgently required in four areas.
First, we must move on from early warning to early
response. The United Nations has considerable resources at
its disposal for preventive diplomacy, which must be used
even more. There is also a great potential for synergy in
cooperation with non-governmental organizations.
Secondly, peacekeeping operations must be carried
out before conflicts erupt. The United Nations mission in
Macedonia has set a standard in this respect.
Thirdly, disarmament and the non-proliferation of
means of mass destruction are in need of fresh political
impetus. It is essential that the Geneva negotiations gain
momentum, particularly in the fields of global nuclear
disarmament and the verification of biological weapons,
and in the implementation of the Chemical Weapons
Convention. Furthermore, Germany advocates the
adoption of a convention on preventing the illegal transfer
of small arms worldwide.
Fourthly, peace-building is a prevention task of
growing importance. With the United Nations Interim
Administration Mission in Kosovo (UNMIK), the United
Nations is facing one of the most comprehensive tests in
its history. Building public order by creating an efficient
judicial system and quickly sending the pledged
international police units is now crucial. Since the United
Nations began incorporating national police units in the
international standby system, they have been able to act
more swiftly. We must continue along this path.
Protection of human rights and the growing
democratization of States form the basis for a preventive
peace policy and civil conflict management. It is a
historical fact that democracies with a well-developed
civil society hardly ever wage war against each other.
Lasting economic success cannot be achieved in the
globalized information society of tomorrow without good
governance founded on human rights, the separation of
powers and a functioning legal and constitutional
framework.
In the field of human rights, welcome progress has
been made towards broadening the legal basis for
international relations, particularly during the last year.
The detention of Pinochet and the indictment of Milosevic
by the International Criminal Tribunal for the Former
Yugoslavia are milestones along the path towards creating
a world in which the rule of law prevails. In future,
dictators and perpetrators of human rights violations will
no longer be able to rely on not being called to account
for their actions. This must also apply to the murderers of
Dili and those who issued the orders. Just like everywhere
else in the world, internal peace is contingent upon
justice.
The adoption of the Statute of the International
Criminal Court represented a quantum leap in the
13


development of international law. I call upon all States to
respect the integrity of the Rome Statute, to sign it and to
swiftly ratify it, so that the Court can commence work next
year.
Germany is doing all it can to bring about progress in
the following fields of human rights. The heinous crimes of
child trafficking and child prostitution must be banned
throughout the world, as must the use of child soldiers. In
the Optional Protocol to the Convention on the Rights of
the Child on the involvement of children in armed conflicts,
the age limit must be raised to 18.
In many countries women are still largely without
rights and protection and subjected to discrimination and
violence. This is an unacceptable injustice. Unfortunately,
our world is still a long way from genuine equality, even
with regard to fundamental rights. We must therefore aim
to adopt the Optional Protocol to the Convention on the
Elimination of all Forms of Discrimination against Women.
In our view, the death penalty cannot be justified
either ethically or legally. Together with its European
partners, Germany will therefore continue to vigorously
work towards ensuring the implementation of the joint
resolution on abolishing the death penalty.
Protection of press freedom must be improved. The
freedom to inform is a reliable gauge of respect for human
rights. Article 19 of the Universal Declaration of Human
Rights guarantees the right to freedom of opinion.
However, censorship, intimidation and reprisals are the
order of the day in many countries. It is particularly
shocking that year after year dozens of journalists are killed
while on assignment. The United Nations should take a
closer look at this issue and consider practical solutions as
well as enhance legal protection for journalists. To this end
we will shortly be extending invitations to a conference to
be held in Germany.
The United Nations third major task alongside
peacekeeping and promoting human rights in the coming
century will be to bring about a reconciliation between rich
and poor countries.
The tenth Human Development Report of the United
Nations Development Programme came to the sad
conclusion that globalization has further widened the gap
between rich and poor countries. The international
community must endeavour to counter this trend. The
development of the poorer and the poorest countries must
not be left to the invisible hand of the global market. The
individual, not the market, must be the focus of the
globalization debate. This will also require greater
steering at the political level.
The rich countries have a responsibility to help poor
countries take advantage of globalization and enable them
to have a fairer share of the world economy by assisting
them with internal reforms and by opening up markets.
Within the framework of its European Union and Group
of 8 presidencies, Germany launched substantial
initiatives, which must be further developed in the form
of the 1999 Köln Debt Initiative and the commencement
of negotiations on a follow-up arrangement for the Lomé
Convention.
Development cooperation in the broadest sense must
become one of the United Nations core tasks to a greater
degree than hitherto. Science and technology are geared
far too much to the problems of rich countries. Why do
we not make greater use of the United Nations framework
to build bridges here? The economist Jeffrey Sachs made
the interesting suggestion, for example, that a millennium
vaccine fund could be established, with guaranteed
markets in the future for vaccines against tropical viruses
such as tuberculosis, malaria and, above all, AIDS.
Furthermore, in the context of the emergence of a global
knowledge society, the international regime for the
protection of intellectual property must be revised in order
to ensure that the world’s poor do not lose a large part of
their rights and freedoms in the near future. Rich and
poor countries should get together with one another more
frequently to discuss such proposals. During its
presidency of the Group of Eight, Germany made a start
by meeting the non-aligned countries and the Group of
77.
The destruction of the environment has long since
ceased to be a soft issue, but, rather, has become a very
hard question which will have an increasingly strong
impact on international security. According to the new
study by the United Nations Environment Programme
(UNEP), global warming and water shortages will be the
biggest problems facing humanity in the coming century.
UNEP also rightly draws attention to the close connection
between environmental destruction, poverty and excessive
consumption. The deadlock in the climate protection
negotiations must finally be overcome and the Kyoto
Protocol implemented. The destruction of the rain forest
must be stopped and further desertification prevented, and
we must halt the squandering of our planet’s natural
resources and switch to renewable energy as quickly as
possible. The world does not have much time left to
14


remap a course towards sustainability. This will also require
a much more active population policy, including a
long-term strategy to deal with the ageing of our world’s
population. The International Plan of Action on Ageing,
adopted in 1982, is in need of urgent revision. We intend
to hold a ministerial conference in Germany on this issue
under the auspices of the Economic Commission for
Europe.
With the leap into the next millennium, the nation
State principle will continue to diminish in importance. It
will no longer be possible to find answers to major global
problems within the framework of the traditional nation
state. Rather, this will take place in a strengthened
international structure and with a transfer of power to
international organizations, with the United Nations at their
head. This will entail a transformation of traditional power
into justice, the reconciliation of interests and a greater role
for civil society in the international political system, with
the ever-greater involvement of representatives of civil
society and industry. Reaching agreement on minimum
standards with regard to social issues — on the issue of
child labour, for example — will be possible in many cases
only in a global context. I support the proposal put forward
by Secretary-General Kofi Annan that a global pact on
common values and principles be concluded within the
framework of a public/private partnership, between the
United Nations and major companies, in order to lend the
law of the market a human face.
The United Nations must become the core of effective
global governance. Strengthening the United Nations, which
must begin by guaranteeing its financial basis, is therefore
one of Germany’s most important foreign policy objectives.
During the past 50 years, and for the first time in its
history, Germany has been opting wholeheartedly for
integration into multilateral structures, thereby achieving
democracy, freedom and reunification. Today, out of a
sense of deep conviction and historical responsibility, our
country is committed to peaceful reconciliation of interests
and to multilateralism. We are taking this conviction with
us to our old and new capital, Berlin. In the international
State system of tomorrow the answer to the challenges of
globalization will come from multilateralism alone. Our
world will always be plural, and no form of unilateralism
can therefore work in the long run. For that reason, the
twenty-first century, with its more than 6 billion people and
their States, will need a United Nations that is capable of
taking action. The United Nations and its Members can
therefore be certain that we Germans will be their
staunchest allies in the efforts to strengthen the United
Nations.


